DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenq et al. (U.S. Pat. No. 5,874,334).
Jenq discloses, as seen in Figure 3, a DRAM capacitor having
(8) a semiconductor substrate (20); 
an active area (NO LABEL) disposed on the semiconductor substrate (20); 
a shallow trench isolation (STI) (21) disposed in the silicon substrate (20) adjacent to the active area (NO LABEL); 
a gate (22/23) disposed directly over the active area (NO LABEL) and directly the STI (21); 

a silicon nitride cap (26) disposed on the gate (22/23), on the top of the first spacer (25-L), and on the top of the second spacer (25-R) (see [0022], [0024]. Figures 5A-5P).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pat. No. 8,399,318).
Lin discloses, as seen in Figure 3, an electrical fuse with
(8) a semiconductor substrate (112); 
an active area (NO LABEL) disposed on the semiconductor substrate (112); 
a shallow trench isolation (STI) (118) disposed in the silicon substrate (112) adjacent to the active area (NO LABEL); 
a gate (128) disposed directly over the active area (NO LABEL) and directly the STI (118); 
a first spacer (140-L) disposed on one gate sidewall (NO LABEL) of the gate (128) and a second spacer (140-R) disposed on another gate sidewall (NO LABEL) of 
a silicon nitride cap (130) disposed on the gate (128), on the top of the first spacer (140-L), and on the top of the second spacer (140-R) (see column 4, lines 39-67 and column 5, lines 1-20. Figure 3).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The Rejections
Claims 9-13 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jenq et al. (U.S. Pat. No. 5,874,334) OR Lin et al. (U.S. Pat. No. 8,399,318) in view of Liu et al. (U.S. Pat. App. Pub. No. 2016/0043186) and further in view of Kwon et al. (U.S. Pat. No. 8,354,313).
OR Lin teaches the above outlined features except for further comprising: a source  disposed over the active area and the STI and adjacent to a first side of the gate; and a drain disposed over the active area and the STI and adjacent to a second side of the gate; further comprising: a source contact disposed over the source over the active area; a drain contact disposed over the drain over the active area; and a gate contact disposed over the gate over the STI; further comprising: a dielectric material disposed over the source over the STI and over the drain over the STI. However, Liu discloses, as shown in Figures 1-5, a semiconductor device with 
(9) further comprising: a source (112) disposed over the active area (NO LABEL) and the STI (102) and adjacent to a first side (NO LABEL) of the gate (126g); and a drain (112) disposed over the active area (NO LABEL) and the STI (102) and adjacent to a second side (NO LABEL) of the gate (126g) (see Figures 1-5); 
(10) further comprising: a source contact (190) disposed over the source (112) over the active area (NO LABEL); a drain contact (190) disposed over the drain (112) over the active area (NO LABEL); and a gate contact (190) disposed over the gate (126g) over the STI (102) (see Figures 1-5); 
(11) further comprising: a dielectric material (120) disposed over the source (112) over the STI (102) and over the drain (112) over the STI (102) (see Figures 1-5);
Furthermore, Kwon discloses a CMOS device having (25) wherein the gate (7) comprises a nitride liner (18) on the gate metal (7) and in contact with both the first spacer (19) and the second spacer (119) (see Figure 3); (26) wherein the gate (7) further comprises a low resistance metal on the nitride liner (18) (see Figure 3); (27) OR Lin and Liu (accordance with the teaching of Kwon) since it has been held to be within the general skill of a worker in the art to select a known features as source and drain contacts on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Kwon in order to complete fabricating a semiconductor device. Even through, Jeng OR Lin, Liu and Kwon do not explicitly describe wherein the silicon nitride cap has a height of about 15 nm to about 80 nm and wherein the gate has a height above the semiconductor substrate of less than about 10 nm to about 200 nm.  However, wherein the silicon nitride cap has a height of about 15 nm to about 80 nm and wherein the gate has a height above the semiconductor substrate of less than about 10 nm to about 200 nm are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jeng OR Lin and Liu (accordance with the teaching of Kwon) since it has been held to be within the general skill of a worker in the .  

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jenq et al. (U.S. Pat. No. 5,874,334) in view of Liu et al. (U.S. Pat. App. Pub. No. 2016/0043186).
Jenq discloses, as seen in Figure 3, a DRAM capacitor having
(21) a semiconductor substrate (20); 
an active area (NO LABEL) disposed on the semiconductor substrate (20); 
a shallow trench isolation (STI) (21) disposed in the silicon substrate (20) adjacent to the active area (NO LABEL); 
a gate (22/23) disposed directly over the active area (NO LABEL) and directly the STI (21); 
a first spacer (25-L) disposed on one gate sidewall (NO LABEL) of the gate (22/23) and a second spacer (25-R) disposed on another gate sidewall (NO LABEL) of the gate (22/23), wherein a top of the gate (22/23) is below a top of the first spacer (25-L) and a top of the second spacer (25-R), the first spacer (25-L) and the second spacer (25-R) are both directly over the active area (NO LABEL) at a first location (NO 
(25) wherein the gate (22/23) comprises a gate metal (23) (see Figures 5A-5P).
Jeng teaches the above outlined features except for a source disposed over the active area and the STI and adjacent to a first side of the gate; and a drain disposed over the active area and the STI and adjacent to a second side of the gate; a dielectric material disposed over the source over the STI and over the drain over the STI; and a silicon nitride cap disposed on the gate, on the top of the first spacer, on the top of the second spacer, on a portion of a top of dielectric material disposed over the source, and on a portion of a top of dielectric material disposed over the drain.  However, Liu discloses, as shown in Figures 1-5, a semiconductor device having (21)…. a source (112) disposed over the active area and the STI (102) and adjacent to a first side of the gate (126g); and a drain (112) disposed over the active area and the STI (102) and adjacent to a second side of the gate (126g); a dielectric material (120) disposed over the source (112) over the STI (102) and over the drain (112) over the STI (102); and a silicon nitride cap (130c) disposed on the gate (126g), on the top of the first spacer (110-L), on the top of the second spacer (110-R), on a portion of a top of dielectric material (120) disposed over the source (112), and on a portion of a top of dielectric material (120) disposed over the drain (112) (see [0022], [0024]. Figures 1A-5);
(22) further comprising: a source contact (192) disposed over the source (112) over the active area (NO LABEL); a drain contact (192) disposed over the drain (112) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jeng and Liu since it has been held to be within the general skill of a worker in the art to select a known features of said source disposed over the active area and the STI and adjacent to a first side of the gate; and a drain disposed over the active area and the STI and adjacent to a second side of the gate; a dielectric material disposed over the source over the STI and over the drain over the STI; and a silicon nitride cap disposed on the gate, on the top of the first spacer, on the top of the second spacer, on a portion of a top of dielectric material disposed over the source, and on a portion of a top of dielectric material disposed over the drain on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Liu in order to complete a semiconductor structure. Even through, Jeng and Liu do not explicitily describe wherein the silicon nitride cap has a height of about 15 nm to about 80 nm and wherein the gate has a height above the semiconductor substrate of .  

s 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jenq et al. (U.S. Pat. No. 5,874,334) in view of Liu et al. (U.S. Pat. App. Pub. No. 2016/0043186) and further in view of Kwon et al. (U.S. Pat. No. 8,354,313).
Jenq and Liu teach all the claimed limitations except discloses wherein the gate  comprises a nitride liner on the gate metal and in contact with both the first spacer and the second spacer; wherein the gate further comprises a low resistance metal on the nitride liner; wherein a top of the low resistance metal is at the same height as a top of the nitride liner. Furthermore, Kwon discloses a CMOS device having (25) wherein the gate (7) comprises a nitride liner (18) on the gate metal (7) and in contact with both the first spacer (19) and the second spacer (119) (see Figure 3); (26) wherein the gate (7) further comprises a low resistance metal on the nitride liner (18) (see Figure 3); (27) wherein a top of the low resistance metal is at the same height as a top of the nitride liner (18) (see Figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jeng, Liu and Kwon since it has been held to be within the general skill of a worker in the art to select a known features of a liner on said gate on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Kwon in order to protect the gate stack. 

Response to Arguments
Applicant’s arguments with respect to claims 8-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 07, 2020